Citation Nr: 0505234	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-01 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to separate 10 percent ratings for two tender and 
painful scars, located (1) on the left ulnar border of the 
left wrist, and (2) on the left dorsal midline on the mid-
aspect of the left wrist.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was the subject of an October 2004 Order of the 
Court of Appeals for Veterans Claims (Court), granting a 
Joint Motion for Remand of the parties dated in October 2004, 
and vacating only that part of the Board's June 2003 decision 
in this matter that denied a rating in excess of 10 percent 
for two separate painful scars of the left wrist.  The 
appellant seeks a separate 10 percent rating for each of the 
two scars.  The October 2004 order pf the Court Veterans 
Appeals dismissed the veteran's appeal as to all remaining 
issues adjudicated in the June 2003 Board decision.  The 
below action is directed in view of the Court's Order.


FINDINGS OF FACT

The veteran's two tender and painful scars, located (1) on 
the left ulnar border of the left wrist, and (2) on the left 
dorsal midline on the mid-aspect of the left wrist, may 
reasonably be said to be two separate disabilities, as they 
may affect the veteran's ability to accomplish different 
types of tasks with the left upper extremity due to their 
opposing locations.


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for two tender 
scars, located (1) on the left ulnar border of the left 
wrist, and (2) on the left dorsal midline on the mid-aspect 
of the left wrist, are met.  38 C.F.R. §§ 3.102, 4.14, 4.118, 
Diagnostic Code 7804 (2002) (as in effect prior to August 30, 
2002); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant the full benefit sought on appeal.  
Therefore, no further notice or development is needed with 
respect to this case.

Factual Background

During the Korean war, the veteran was wounded in action, 
receiving gunshot wounds to the left and right wrists.  In 
August 2001, the RO denied the veteran's claim for ratings in 
excess of 10 percent for residuals of gunshot wounds for each 
wrist.  During the course of his appeal, ratings for 
additional residuals of the gunshot wounds to the wrists were 
granted and the ratings were thereby substantially increased, 
first in a September 2002 RO rating decision and to an even 
greater extent in a June 2003 Board decision.  

The veteran has appealed to the Court of Appeals of Veterans 
Claims only that part of the June 2003 RO rating decision 
that granted a single 10 percent rating for two separate 
painful scars of the left wrist.  The veteran seeks a 
separate 10 percent rating for each of the two painful scars 
of the left wrist.  

The scars at issue, as described by the veteran and observed 
at an August 2002 VA examination, are located (1) on the left 
ulnar border of the left wrist; and (2) on the left dorsal 
midline on the mid-aspect of the left wrist, and are both 
tender and painful.

Law and Regulations

In July 2002 VA published new regulations for evaluations 
disability related to the skin. 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The new regulations became effective August 
30, 2002.  Thus, for the period through August 30, 2002, 
veteran's disability must be rated under the older criteria, 
regardless of whether the new criteria are more favorable to 
his claim; while, for the period from August 30, 2002, 
forward, the veteran's claim should be rated pursuant to the 
set of criteria which is more favorable to his claim.  See 
VAOPGCPREC 3-2000.

Prior to August 30, 2002 the regulations provided that 
superficial scars which are tender and painful on objective 
examination are rated as 10 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 7803, 7804 (2002).

On or after August 30, 2002, the regulations provide that 
scars, other than the head face, or neck that are superficial 
and that do not cause limited motion; area or areas exceeding 
6 square inches (39 sq. centimeters) or greater are rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Note 1 of 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004) provides that scars in widely separated areas, as 
on two or more extremities or an anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Under the 
revised Diagnostic Code 7804, superficial scars which are 
painful on examination are rated as 10 percent disabling.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not 'duplicative 
of or overlapping with the symptomatology' of the other 
condition.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis  

In the present case, the Board finds that the two tender and 
painful scars, located (1) on the left ulnar border of the 
left wrist; and (2) on the left dorsal midline on the mid-
aspect of the left wrist, may reasonably be said to be two 
separate disabilities, as they may affect the veteran's 
ability to accomplish different types of tasks with the left 
upper extremity due to their opposing locations.  See 38 
C.F.R. § 4.14.  Therefore, the benefit of the doubt is 
resolved in the veteran's favor under the unique facts of 
this case.  Accordingly, the Board finds that pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7804, as in effect prior to 
August 30, 2002, separate 10 percent ratings for each of the 
two scars of the left wrist are warranted.  

As the full benefit sought on appeal is warranted under the 
rating criteria as in effect prior to August 30, 2002, for 
the full rating period at issue in this case, see VAOPGCPREC 
3-2000, the Board need not consider whether such a rating 
would be warranted under the regulations as revised effective 
August 30, 2002.


ORDER

Entitlement to separate 10 percent ratings for two tender 
scars, located (1) on the left ulnar border of the left 
wrist, and (2) on the left dorsal midline on the mid-aspect 
of the left wrist, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


